IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00354-CR

JUSTIN SHANE KING,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 77th District Court
                             Freestone County, Texas
                            Trial Court No. 19-036-CR


                             DISSENTING OPINION


      If it had been just the motion in limine presented and discussed while the

defendant was not present, on this record, I could probably join the Court’s decision. But

it was not just the motion in limine. After the motion was discussed and decided, when

it was clear that everyone knew the defendant was not in the courtroom, the attorneys

and the trial court further discussed matters that, if nothing else, could have impacted

the trial court’s attitude towards the defendant when the defendant’s trial counsel
suggested the defendant might be disruptive. Why counsel felt compelled to bring it up

at this time, when his client was not present, is not clear; but it is problematic. This

problem morphed into an assertion by defense counsel that the defendant thought he

could fire the attorney and delay the trial. This disclosure and discussion, a/k/a a hearing,

outside the presence of the defendant presents a problem of constitutional dimension.

        Moreover, it is what happened in the record, but not on the record, that is most

troubling to me. The trial court had already twice suggested that Mr. King should be

brought into the courtroom. 1 The following exchange then took place:

        THE COURT: Okay. Then I will grant them. Why don't we -- you want to
        go ahead and have Mr. King come on in? Is there anything else we need to
        take up?

        [DEFENSE COUNSEL]: Other than the fact that he believes he can fire me
        and get another attorney and delay this trial.

        THE COURT: No, I'm not going to delay it –

        [DEFENSE COUNSEL]: Oh, I agree.

        (Bench discussion, off the record.)
        (Open court, defendant and jury panel not present.) [emphasis added]

        THE COURT: Let me say this: I'm going to do voir dire as if he's going to
        enter a plea of "not guilty." Okay? That way we will ask him and if [he]
        decides he wants to, hey, that's okay. You see what I'm saying? I don't want
        to get into this, then, all of a sudden, he changes his mind and we have to
        declare a mistrial.

1
  It is clear that the trial court did not want to proceed without the defendant present. Having done so,
however, the only way to overcome the problem of a hearing off the record would have been to explain to
the defendant on the record what had happened while he was out of the courtroom. This would, arguably,
have allowed the defendant and this Court to know what happened during the time the proceedings
continued while the defendant was not present.

King v. State                                                                                     Page 2
        This means that during the hearing, when the trial court and defense counsel knew

the defendant was outside the courtroom but was readily available, a hearing occurred

“off the record.” I do not know what occurred during the hearing off the record; and

neither do you. Under the applicable standard of review, because I do not know what

happened, I cannot reach the necessary conclusion to hold the error harmless that

“beyond a reasonable doubt, the error did not affect the outcome of the trial.” This might

be the time to note that the defendant was sentenced to the maximum punishment for

the offense as enhanced. Thus, being unable to find that the constitutional error was

harmless, I would reverse the judgment of the trial court and remand for a new trial.

Because the Court affirms the trial court’s judgment, I respectfully dissent.




                                          TOM GRAY
                                          Chief Justice

Dissenting opinion delivered and filed September 23, 2020
Publish




King v. State                                                                       Page 3